Title: To Alexander Hamilton from Griffith J. McRee, 10 July 1799
From: McRee, Griffith John
To: Hamilton, Alexander


          
            Sir,
            Wilmington N Carolina July 10. 1799.
          
          I Herewith transmit agreeably to instructions from the Secretary of War the Copy of a Contract for Supplying the Troops of the United States within this State during the present year
          I Have the Honor to be Sir, Your most Obedt. Humble Servant
          
            G J McRee
          
          Honble Major General Alexr Hamilton
        